


110 HR 6453 IH: Schoolchildren’s Health Protection

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6453
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Lamborn (for
			 himself, Mrs. Musgrave,
			 Mrs. Schmidt,
			 Mr. Bishop of Utah,
			 Mr. Latta,
			 Mrs. Blackburn,
			 Mr. David Davis of Tennessee,
			 Ms. Foxx, Mr. Gingrey, Mr.
			 Marchant, Mr. Kingston,
			 Mr. King of Iowa,
			 Mr. Jordan of Ohio,
			 Mr. Broun of Georgia,
			 Mr. Feeney,
			 Mr. Shimkus,
			 Mrs. Bachmann,
			 Mr. Daniel E. Lungren of California,
			 Mr. Bartlett of Maryland,
			 Mr. Shadegg,
			 Mr. Doolittle,
			 Mr. Gohmert,
			 Mr. Conaway,
			 Mr. Kline of Minnesota,
			 Mrs. McMorris Rodgers,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Pitts, Mr.
			 Tiahrt, Mr. Pickering,
			 Mr. Hoekstra,
			 Mr. Hensarling,
			 Mr. Walberg,
			 Mr. Pence, and
			 Mr. Renzi) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the General Education Provisions Act to prohibit
		  Federal education funding for elementary or secondary schools that provide
		  access to emergency postcoital contraception.
	
	
		1.Short titleThis Act may be cited as the
			 Schoolchildren’s Health Protection
			 Act.
		2.Schoolchildren’s
			 health protectionThe General
			 Education Provisions Act (20 U.S.C. 1221 et seq.) is amended by adding at the
			 end the following new part:
			
				ESchoolchildren’s
				health protection
					461.Limitation on
				fundingNotwithstanding any
				other provision of Federal law, no funds shall be made available from any
				applicable program to a State educational agency or local educational agency
				that distributes or provides to an unemancipated minor, on the premises or in
				the facilities of an elementary school or secondary school, postcoital
				emergency contraception (such as the so-called morning-after
				pill) or a prescription for such contraception.
					462.DefinitionsIn this part:
						(1)The term
				postcoital emergency contraception means any of the regimens
				described in the notice entitled Prescription Drug Products; Certain
				Combined Oral Contraceptives for Use as Postcoital Emergency
				Contraception, published in the Federal Register on February 25, 1997
				(62 FR 8610), or any subsequent corresponding notice.
						(2)The term
				unemancipated minor means an unmarried individual under 18 years
				old who is—
							(A)a dependent (as
				defined in section 152(a) of the Internal Revenue Code of 1986); and
							(B)not emancipated
				under an applicable State
				law.
							.
		
